Title: Thomas Jefferson to Thomas Paine McMahon, 3 April 1813
From: Jefferson, Thomas
To: McMahon, Thomas Paine


          Sir Monticello Apr. 3. 13.
          Your favor of Mar. 24.  is recieved, and nothing could have been so pleasing to me as to have been able to comply with the request therein made, feeling especial motives to become useful to any person connected with mr McMahon. but I shall state to you the circumstances which controul my will, and rest on your candor their just estimate.
			 when I retired from the government, 4. years ago, it was extremely my wish
			 to withdraw myself from all concern with public affairs, and to enjoy with my fellow citizens the protection of government, under the auspices & direction of those to whom it was so worthily
			 committed. sollicitations from my friends however to aid them in their applications for office drew from me an unwary compliance, till at length these became so numerous as to occupy a great
			 portion
			 of my time in writing letters to the President & heads of department, and altho’ these were attended to by them with great indulgence, yet I was sensible they could not fail of being very embarrassing. they kept me at the same time
			 standing for ever in the attitude of a suppliant before them, daily asking favors as humiliating & afflicting to my own mind, as they were unreasonable from their multitude. I was long
			 sensible
			 of the necessity of putting an end to these unceasing importunities, when a change in the heads of the two departments to which they were chiefly addressed, presented me an opportunity. I came to a resolution therefore, on that change, never to make another application. I have adhered to it strictly, and find
			 that on it’s rigid observance my own happiness and the friendship of the government too much depend for me to swerve from it in future. on consideration of these circumstances, I hope you will be
			 sensible how much they import, both to the government and myself; and that you will do me the justice to be assured of the reluctance with which I decline an opportunity of being useful to one so
			 nearly connected with mr McMahon, and that with the assurance of my regrets you will accept that of my best wishes for your success & of my great respect.
          Th:
            Jefferson
        